319 So.2d 651 (1975)
In the Interest of Henry Charles William WAY, a minor.
No. 48656.
Supreme Court of Mississippi.
September 29, 1975.
*652 George S. Monroe, II, Newton, for appellant.
A.F. Summer, Atty. Gen. by Ben H. Walley and Karen Gilfoy, Asst. Attys. Gen., Jackson, for appellee.
Before RODGERS, SUGG and BROOM, JJ.
BROOM, Justice.
At issue is the validity of an order of the Youth Court of Newton County adjudicating Way to be a delinquent and placing him on parole. Subsequently his parole was revoked. This case is not legally distinguishable from In Interest of Ferguson, A Minor, Miss., 317 So.2d 899, rendered on August 25, 1975, which requires reversal.

I.
It is clear in the record that when the original petition was heard, charging Way with delinquency, there was a failure on the part of the state and the court to advise the "minor and his parents" of their right to counsel as required by In Interest of Long, 184 So.2d 861 (Miss. 1966). The same rule or requirement was restated in In Interest of Edwin Ferguson, a Minor, supra. In that case it was said that "both the minors and their parents" should be advised of their right to counsel. See also, In Re Gault, 387 U.S. 1, 41, 87 S.Ct. 1428, 1451, 18 L.Ed.2d 527, 554 (1967).

II.
At the hearing of the original petition, according to the state's brief, no evidence was presented except the oral confession given by Way himself. Since no corpus delicti was established, the confession was erroneously admitted. Ferguson, supra; In Interest of Earles, 294 So.2d 171 (Miss. 1974).
Reversed and rendered.
GILLESPIE, C.J., and PATTERSON, INZER, SMITH, ROBERTSON and WALKER, JJ., concur.